Title: To Thomas Jefferson from the Senate, 7 December 1801
From: Senate, the
To: Jefferson, Thomas


          
            Congress of the United States, In Senate, December the 7th 1801,
          
          Ordered, that the Secretary wait upon the President of the United States, and acquaint him, that a quorum of the Senate is assembled, and that in the absence of the Vice President, they have elected the Honorable
          President of the Senate pro tempore. Attest,
          
            Sam: A. Otis Secretary
          
        